Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 1 of 19 PageID 7823




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


       JAMES P. LARWETH,
         Plaintiff/Counter-Defendant,

                           vs.
                                                              Case No.: 6:18-cv-823-Orl-41DCI
       MAGELLAN HEALTH, INC.,
        Defendant/Counter-Plaintiff.


                 MAGELLAN’S MOTION FOR PERMANENT INJUNCTION
                     IN LIGHT OF COURT’S ORDER RENDERING
                   SUMMARY JUDGMENT IN FAVOR OF MAGELLAN

            Defendant/Counter-Plaintiff, MAGELLAN HEALTH, INC. (“Magellan”), by and

    through its undersigned counsel, hereby moves this Court for entry of a permanent injunction

    through and including July 31, 2022, immediately barring Plaintiff/Counter-Defendant,

    JAMES P. LARWETH (“Larweth”), his agents, Anton Rx, LLC (“Anton Rx”), Anton Health,

    LLC (“Anton Health”), Polestar Rx, LLC (“Polestar”), and any entities through which he does

    business or in the future may do business from (1) engaging, directly or indirectly, without

    exception, in the provision of pharmaceutical rebate management services, and (2) directly or

    indirectly soliciting any customer of Magellan—as defined by the Magellan Employment

    Agreement—for purposes of providing pharmaceutical rebate management services. For the

    reasons set forth below, this Motion should be granted.
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 2 of 19 PageID 7824




                                          INTRODUCTION

             On July 31, 2019, this Court granted Magellan’s motion for preliminary injunction, the

    facts in support of which are fully adopted and incorporated herein, 1 and entered a preliminary

    injunction enjoining and restraining Larweth, his agents, Anton Rx, Anton Health, and

    Polestar 2 from:

             a. engaging, directly or indirectly, in the provision of pharmaceutical rebate
                management services. Excepted from this injunction is the provision of any
                services necessary to fulfill his current contractual obligations, however,
                renewal of these contracts is prohibited;
             b. directly or indirectly soliciting for employment in the business of
                pharmaceutical rebate management services any employee of Magellan
                who is employed with Magellan or who was employed with Magellan
                within the one-year period immediately prior to Larweth’s termination; and
             c. directly or indirectly soliciting any customer of Magellan—as defined by
                the Magellan Employment Agreement—for purposes of providing
                pharmaceutical rebate management services.

    (“Preliminary Injunction”) (Doc. 145 at 17–18); see also Doc. 186.

             Thereafter, on December 17, 2019, this Court granted Magellan’s motion for summary

    judgment, the facts in support of which are also fully adopted and incorporated herein, 3 on its

    breach of contract claim against Larweth as to liability with regard to the reasonableness and

    enforceability of the non-competition and non-solicitation of customers restrictive covenants

    contained in his Employment Agreement with Magellan. (Doc. 182). Specifically, the Court

    found:



    1
        See Doc. 60.
    2
     On December 23, 2019, the Court issued an Order clarifying that Polestar is included in the
    Preliminary Injunction. (Doc. 186).
    3
        See Doc. 137.




                                                   2
    4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 3 of 19 PageID 7825




             Magellan has established that the non-competition and non-solicitation of
             customers covenants are reasonable and enforceable, and Larweth has not met
             his burden as to any of his affirmative defenses. Therefore, Magellan is entitled
             to summary judgment on its declaratory judgment claim insofar as it relates to
             the non-competition and non-solicitation of customers provisions. Further,
             because Larweth does not dispute that he violated those covenants, . . . Magellan
             is entitled to summary judgment as to liability on its breach of contract claim
             insofar as it asserts violations of the non-competition and non-solicitation of
             customer covenants.

    (Id. at 25). The Court did not address whether Magellan’s Preliminary Injunction should be

    converted into a permanent injunction, however, because Magellan did not seek summary

    judgment as to damages or injunctive relief at that time. (Id. at 6).

             Based upon this Court’s findings that Larweth’s non-competition and non-solicitation

    of customers restrictive covenants are enforceable and that Larweth violated such restrictive

    covenants, Magellan respectfully requests that this Court convert the Preliminary Injunction,

    modified as set forth herein, into a permanent injunction through and including July 31, 2022, 4

    immediately barring Larweth, his agents, Anton Rx, Anton Health, Polestar, and any entities

    through which he does business or in the future may do business, from engaging, directly or

    indirectly, in the provision of pharmaceutical rebate management services and soliciting

    Magellan “customers” (as that term is defined in his Employment Agreement). Importantly,

    Magellan requests that as part of the permanent injunction, Larweth be ordered to immediately

    terminate all remaining contracts and cease doing the business he was allowed to continue

    under the Preliminary Injunction, as that business falls squarely within the scope of Larweth’s


    4
      Larweth’s three-year restrictive period was set to expire on January 5, 2021. Magellan,
    however, requests that, pursuant to the equitable principles of tolling, the restrictive period be
    extended to three years following the entry of the Preliminary Injunction due to Larweth’s
    blatant and continued violations of the restrictive covenants. See infra Part VI.




                                                    3
    4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 4 of 19 PageID 7826




    restrictive covenants. Finally, and as set forth below, Magellan requests that any payments

    due to Larweth (or his companies) but not yet received as a result of any pharmacy rebate

    business activities he conducted in violation of his restrictive covenants be deposited into the

    registry of the Court until such time as the proper recipient of such funds is determined.

                                        LEGAL STANDARD

             To obtain a permanent injunction, Magellan must demonstrate: (1) that it has suffered

    an irreparable injury; (2) that remedies available at law, such as monetary damages, are

    inadequate to compensate for that injury; (3) that, considering the balance of hardships between

    the plaintiff and defendant, a remedy in equity is warranted; and (4) that the public interest

    would not be disserved by a permanent injunction.” eBay Inc. v. MercExchange, L.L.C., 547

    U.S. 388, 391 (2006) (citations omitted). The standard for a permanent injunction is essentially

    the same as the standard for a preliminary injunction, “except that the movant must establish

    actual success on the merits, as opposed to a likelihood of success.” KH Outdoor, LLC v. City

    of Trussville, 458 F.3d 1261, 1268 (11th Cir. 2006) (citing Amoco Prod. Co. v. Vill. of Gambell,

    480 U.S. 531, 546 n.12 (1987)). In accordance with the Court’s summary judgment order and

    as set forth below, Magellan has established actual success on the merits and is entitled to a

    permanent injunction.

                                    MEMORANDUM OF LAW

      I.     Magellan Has Suffered Irreparable Injury From Larweth’s Violations.

             Larweth’s violations are presumed to irreparably harm Magellan and Larweth has not

    proven otherwise. “An irreparable injury is an injury that is of such a nature that it cannot be

    adequately compensated in damages, or cannot be measured by any pecuniary standard.” CT




                                                   4
    4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 5 of 19 PageID 7827




    Cellar Doors, LLC v. Palamar, No. UWYCV105016075S, 2010 WL 5573704, at *5 (Conn.

    Super. Ct. Dec. 10, 2010) (citing Conn. Ass’n, Clinical Labs. v. Conn. Blue Cross, Inc., 324

    A.2d 288 (1973)). Irreparable harm is “rebuttably presumed where a covenant not to compete,

    which has been found to impose only a reasonable restraint has been violated.” Id. (quotation

    omitted); see Mattis v. Lally, 82 A.2d 155, 157 (Conn. 1951) (“Irreparable damage would

    inevitably result from a violation of the defendant’s promises.”).

             Based on the Court’s finding that Larweth’s non-competition and non-solicitation of

    customers restrictive covenants are reasonable and enforceable, and that Larweth violated

    those covenants, irreparable injury to Magellan is not only presumed, but has been definitely

    established. As this Court found, even absent a presumption of irreparable harm, Magellan

    has unequivocally established irreparable harm in that Larweth, armed with the confidential

    business information and the customer relationships gained only through his employment with

    Magellan, can—and has—used this information to unfairly compete with Magellan. See Doc.

    145 at 13. Larweth has engaged in significant competition with Magellan by using the

    relationships and information he gained during his employment with Magellan to obtain rebate

    business with Magellan’s clients, including but not limited to AscellaHealth, LLC, CenCal,

    Moda, and Health Plan Partners. See Transcript of Preliminary Injunction Hearing, May 28-

    29, 2019, Vol. 2 at 162:19-163:2.; see also Doc. 185 at 14 (“Even if it were not common sense

    that knowledge of this confidential information [referring to Larweth’s knowledge of

    Magellan’s confidential contract addenda and its financial and coverage terms] would enable

    someone to unfairly compete with Magellan, one of Larweth’s employee’s, Craig Caceci,

    provided examples of how Anton Rx undercut Magellan by passing though larger portions of




                                                   5
    4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 6 of 19 PageID 7828




    rebates to customers. Absent knowledge of Magellan’s pricing and business structure, Larweth

    would not have been able to so deliberately undercut Magellan’s prices.”) (internal citations

    omitted). Moreover, Larweth has indirectly assisted a key competitor of Magellan’s to obtain

    pharmacy rebate management business from Magellan client, Independent Health—assistance

    which has resulted in the irreparable loss of the customer’s goodwill as well as millions of

    dollars to Magellan (and a strikingly similar corresponding gain to Larweth for providing such

    assistance). See Doc. 162 at 5–8; Doc. 97-15; Doc. 97-16; Doc. 97-17; Doc. 97-18.

    Additionally, Larweth has admitted to soliciting other Magellan clients for pharmacy rebate

    management business which continues to affect and erode Magellan’s relationships with such

    clients. See Doc. 60-5 at 129:11-130:22, 131:21-132:19, 133:17-134:14, 193:14-195:24.

    Absent a permanent injunction, Larweth’s improper solicitation and competition utilizing the

    relationships and knowledge gained from Magellan has and will continue to irreparably harm

    Magellan. 5

        II.   The Remedies Available At Law Are Inadequate To Compensate Magellan For
              The Injury Caused By Larweth’s Violations.

              Larweth’s violations are presumed to foreclose an adequate remedy at law to

    compensate Magellan for the injury caused by Larweth’s violations. Like irreparable injury,

    lack of adequate remedy at law is “rebuttably presumed where a covenant not to compete,

    which has been found to impose only a reasonable restraint has been violated.” CT Cellar


    5
      As the Court indicated in the Preliminary Injunction Order, any supposed “delay” by
    Magellan is not sufficient to overcome the presumption of irreparable harm. Nor is the ability
    of Magellan to potentially win back the customers lost to Magellan due to Larweth’s unlawful
    competition. See Doc. 145 at 13-14. Moreover, neither of these arguments detracts from the
    actual (rather than presumed) irreparable harm Magellan has suffered.




                                                  6
    4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 7 of 19 PageID 7829




    Doors, LLC v. Palamar, No. UWYCV105016075S, 2010 WL 5573704, at *5 (Conn. Super.

    Ct. Dec. 10, 2010) (quotation omitted). Again, Larweth has not and cannot rebut this

    presumption.

             Based on the Court’s summary judgment order, the restrictive covenants at issue have

    been determined to be reasonable. Doc. 182 at 25. Larweth openly and repeatedly admits he

    violated these restrictive covenants. See Doc. 60-5 at 129:11–130:22, 131:21–132:19, 133:17–

    134:14, 193:14–195:24; Doc. 60-10; Doc. 182 at 25 (citing Doc. 98-1 at 124:19–125:4; Doc.

    71-4 at 3–4; Doc. 123 at 162:13–163:7). Even assuming Magellan recovers damages at trial,

    damages alone will not adequately compensate Magellan for the injury caused by Larweth’s

    violations. Larweth’s knowledge of confidential business information and customer

    relationships—gained only through his employment with Magellan— has provided, and will

    continue to provide Larweth with the ability to harm Magellan even after a trial occurs and

    damages are assessed. The pharmaceutical rebate market is a highly specialized business based

    predominantly on contacts, relationships, and confidential information. See Doc. 60-6 at ¶¶

    16–17; Doc. 122 at 91:8–92:6, 97:1–15, 102:22–104:12; Doc. 123 at 50:3–15. Despite any

    damages Magellan is able to prove and recover at trial, a permanent injunction is needed to

    stop Larweth from improperly competing, continuing to solicit clients and eroding Magellan’s

    relationships in the market, and from continuing to utilize Magellan’s confidential information.

    See Hart, Nininger & Campbell Assocs., Inc. v. Rogers, 548 A.2d 758, 765–66 (Conn. 1988)

    (trial court’s award for injunctive relief in addition to monetary damages in the form of future

    lost profits for breach of restrictive covenant was proper where “[g]iven the very specialized

    business involved, the money damages alone would not have protected the plaintiff from future




                                                   7
    4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 8 of 19 PageID 7830




    wrongful conduct by the defendants”). Money damages alone will not protect Magellan from

    Larweth’s continuing and future efforts to compete and solicit clients. A permanent injunction,

    therefore, is necessary to protect Magellan. See id. at 766 (award of injunctive relief in addition

    to future lost profits for breach of restrictive covenant was not unfairly duplicative because the

    awards covered “two very distinct situations, namely, the loss of future commissions and the

    protection against further harmful competitive business activity”).

    III.     A Remedy In Equity Is Warranted In This Case.

             Analyzing the balance of hardships between Larweth and Magellan confirms that a

    remedy in equity is warranted in this case. As explained in Magellan’s motion for preliminary

    injunction and confirmed by the Court in the Preliminary Injunction Order, a permanent

    injunction pertaining to these restrictive covenants will not wholly prohibit Larweth from

    pursing his profession. (Doc. 60 at 19, 21, 24; Doc. 145 at 14 (“enforcing the covenants will

    not wholly prohibit [Larweth] from pursuing his career”)). Instead, it will simply impose the

    bargained-for delay in Larweth’s ability to directly compete with Magellan in the narrow field

    of pharmaceutical rebate management services – a restriction which he already agreed to when

    entering into the Employment Agreement and receiving, in exchange, $12 million from

    Magellan. Notably, Larweth already has a business formed and operating—Anton Health—

    that, according to Larweth’s representations to this Court and Magellan, does not engage in the

    services prohibited by the preliminary injunction. He can continue that business during the

    pendency of the permanent injunction (as long as it does not also engage in the prohibited

    services or pharmaceutical rebate management), or he can return to his position of employment




                                                    8
    4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 9 of 19 PageID 7831




    with a pharmaceutical company—a position he held for over a decade prior to arriving at

    Magellan.

             Moreover, in entering the Preliminary Injunction in this case, the Court permitted

    Larweth to complete his then-current obligations and wind down his business. (Doc. 145 at 14,

    18). To this end, the Court took the careful interim step to allow this carve out. Now that a

    summary judgment determination has been made in Magellan’s favor establishing success on

    the merits of its breach claim (Doc. 182 at 25), Larweth is no longer entitled to the benefit of

    the doubt and should not be entitled to continue any business in the prohibited field covered

    by the restrictive covenants (noncompete and customer nonsolicitation). During the pendency

    of the Preliminary Injunction, Larweth has been able to continue to realize millions of dollars

    of revenue from his unlawful contracts (in addition to the millions of dollars he obtained

    unlawfully prior to the Preliminary Injunction Order). Thus, even without gaining new

    contracts or customers, Larweth has profited tremendously from his breach both financially,

    and in deepening his relationships with the Magellan clients from whom he procured business.

             Larweth can no longer argue that requiring him to immediately stop working on the

    contracts he already secured in the prohibited field could unfairly prejudice all those involved,

    including the customers. To the extent Larweth argues that termination of his contracts may

    put him in breach with his clients, such argument should not stand. Any “harm” imposed on

    Larweth would be the result of his own choices; specifically, his choice to agree to the

    restrictive covenants in the first place, and his subsequent choice to blatantly disregard those

    restrictive covenants after his employment with Magellan ended. See Winmark Corp. v.

    Brenoby Sports, Inc., 32 F. Supp. 3d 1206, 1224 (S.D. Fla. 2014) (concluding plaintiff’s




                                                   9
    4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 10 of 19 PageID 7832




     hardship would outweigh defendant’s hardship because violation of non-compete would

     impair plaintiff’s goodwill and reputation in community and its ability to maintain market

     presence, while any harm suffered by defendant was brought about by its own actions).

              Furthermore, as set forth above, a permanent injunction is necessary to adequately

     compensate Magellan for Larweth’s violations and to prevent Larweth from continuing to

     violate his restrictive covenants. Magellan risks continued loss of current and potential new

     customers at the hands of Larweth—a former employee who, as acknowledged by the Court,

     has already used confidential information and vital relationships gained and fostered only as a

     result of employment by Magellan to Magellan’s detriment. While a restrictive covenant in

     and of itself would normally be sufficient to ensure a former employee does not compete with

     or solicit customers from his former employer, Larweth’s blatant—and admitted—violations

     in this case demonstrate that an additional layer of protection is necessary to hold Larweth

     accountable. The balance of hardships weighs greatly in Magellan’s favor.

     IV.      The Public Interest Would Not Be Disserved By A Permanent Injunction Barring
              Larweth From Competing With Magellan And Soliciting Magellan Customers.

              Finally, the public interest would not be disserved by a permanent injunction in this

     case because Larweth and Magellan voluntarily entered into a valid contract, i.e., the

     Employment Agreement that contained the restrictive covenants. Larweth freely and

     voluntarily agreed to enter into the Employment Agreement, received a $12 million dollar

     bonus as a result thereof, and thereafter received a substantial salary and benefits as a Magellan

     employee. Magellan complied with its contractual requirements; Larweth should be held to his

     as well. As determined by the Court in the Preliminary Injunction Order, a permanent

     injunction enforcing the provisions of a contract to which parties had a right to contract as they




                                                    10
     4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 11 of 19 PageID 7833




     desired similarly would not disserve the public interest. See NCL (Bahamas) Ltd. v. O.W.

     Bunker USA, Inc., 280 F. Supp. 3d 324, 348 (D. Conn. 2017) (“[I]n light of the parties’ right

     to contract as they desire, the injunction does nothing to disserve the public interest.”), vacated

     on other grounds, 745 F. App’x 419, 417 (2d Cir. 2018); see also Doc. 145 at 14 (“An

     injunction in this case will not be adverse to the public interest. Enforcing a legitimate contract

     between two parties is typically in the public’s interest.”). Accordingly, there is no public

     policy reason not to enforce Larweth’s restrictive covenants. See, e.g., New Horizons Comput.

     Learning Ctrs, Inc v. Silicon Valley Training Partners, Inc., No. 2:02CV459FTM29SPC, 2003

     WL 23654790, at * 8 (M.D. Fla. Nov. 12, 2003) (“a court in Florida may not refuse

     enforcement of a restrictive covenant on public policy grounds unless the court articulates the

     public policy with specificity and finds that the specified public policy requirements

     substantially outweigh the need to protect the interest established by the proponent of

     restrictions”).

              Furthermore, enforcing Larweth’s restrictive covenants by entry of a permanent

     injunction will not allow Magellan to create a monopoly, nor will it hurt the customers that

     Larweth services. Under Connecticut law, restrictive covenants do not interfere with the

     protection of customers unless they “would permit the plaintiff to create or maintain a

     monopoly.” New Haven Tobacco Co. v. Perrelli, 18 Conn. App. 531, 537 (1989); see also Roth

     Staffing Cos., L.P. v. Brown, No. 3:13cv216 (JBA), 2015 WL 2240160, at *3 (D. Conn. May

     12, 2015) (internal quotation marks omitted) (“The public's interest in a completely

     unrestricted marketplace does not mandate the non-enforcement of a restrictive covenant

     intended to safeguard an employer's business interest where the employment involves the




                                                     11
     4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 12 of 19 PageID 7834




     employee's contacts and associations with clients or customers because it is appropriate to

     restrain the use, when the service is ended, of the knowledge and acquaintance, so acquired, to

     injure or appropriate the business which the party was employed to maintain and enlarge.”). In

     this case, however, the enforcement of Larweth’s restrictive covenants will not permit

     Magellan to create or maintain a monopoly over the pharmaceutical rebate business because

     there are numerous other competitors in this space. See Doc. 60-5 at 258:6–11 (Larweth’s

     attestation that there are “gazillions” of competitors in the pharmaceutical rebate industry);

     Doc. 122 at 153:2–9; see also Doc. 145 at 11, 15 (finding that enforcing Larweth’s restrictive

     covenants will not allow Magellan to create monopoly or otherwise significantly impact public

     interest). For that same reason, enforcing Larweth’s restrictive covenants will not harm

     Larweth’s customers (all of whom were previous Magellan clients, Transcript of Preliminary

     Injunction Hearing, May 28-29, 2019, Vol. 2 at 189:20-23), because the customers can go to

     any one of the numerous competitors in the industry, including returning to Magellan. As such,

     enforcing the restrictive covenants will not be adverse to the public interest.

     V.       The Permanent Injunction Should Require Larweth To Terminate All Contracts
              Relating To Or Regarding Pharmacy Rebate Management Services Including
              Those He Serviced During The Preliminary Injunction Period And Larweth
              Should Deposit All Outstanding Revenue Attributable To Such Contracts Into
              The Court Registry.

              While the permanent injunction will prohibit Larweth from engaging in the pharmacy

     rebate business and soliciting customers, it should also specifically require Larweth and his

     companies to terminate all existing contracts in this field that he entered into since leaving

     Magellan. Those necessarily include the contracts Larweth was permitted to service during

     the pendency of the Preliminary Injunction. Magellan requests that within ten (10) days after




                                                    12
     4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 13 of 19 PageID 7835




     entry of a permanent injunction, Larweth and any agents or entities through which he is acting

     provide a thirty (30) day notice of termination on any and all contracts or agreements relating

     to or regarding pharmacy rebate management, directly or indirectly. This will give any

     customers at least 30 days to evaluate their options and enter into new agreements with other

     entities providing rebate services (this may include going to their pharmacy benefit manager,

     to Magellan, or to a totally different vendor). Given that Larweth has repeatedly argued

     throughout these proceedings that health plan customers can and do terminate rebate

     agreements often and with very short notice (Doc. 66 at 13, 17; Doc. 147 at 9, 13), Larweth is

     unable to take a contrary position now simply because the termination circumstances apply to

     him.

              Additionally, a more particularized requirement should apply to Larweth’s Polestar

     contracts (Docs. 97-15, 97-16, 97-17, and 97-18). For those contracts, termination should occur

     within five (5) days after entry of a permanent injunction (with no notice required). Given

     Larweth’s repeated (and incredulous) assertions to Magellan and this Court that he is not

     performing any services for the Magellan competitor with whom Polestar has contracted in

     exchange for the millions of dollars he is being paid under such contracts (Doc. 167 at 3–5),

     he should be required to terminate such contracts in short order. 6 Magellan further requests


     6
       The nature of Larweth’s indirect competition via his rebate management contracts with
     Magellan’s competitor is set forth in full in Magellan’s Motion for Clarification (Doc. 162)
     and incorporated herein. Moreover, following entry of the Preliminary Injunction Order,
     Magellan understands Larweth has received another multi-million dollar payment under these
     rebate management contracts he (through Polestar) entered into with Magellan’s competitor.
     Given Larweth’s continued statements to this Court that he is not performing any services
     whatsoever under these contracts, it follows that these contracts should not be, and were not
     intended to be, part of the specific carve-out provided by the Court in the Preliminary
     Injunction. Such carve-out allowed Larweth only to continue to “complete his current



                                                   13
     4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 14 of 19 PageID 7836




     that in order to ensure compliance with this requirement, Larweth be required to provide

     Magellan with copies of the termination notices and disclose in writing to Magellan and the

     Court the entities with whom he and his related entities have terminated contracts, the date

     such cancellations were made, and the effective date of the actual cancellation/cessation of

     business.

              Moreover, it is important for the Court to address the revenue attributable to the

     contracts Larweth was able to maintain and service during the Preliminary Injunction period

     (post-July 31, 2019 to the present). For contract services performed in the third (July through

     September) and fourth (October through December) calendar quarters of 2019, payments

     would typically be received by Larweth in the first six months of 2020. Accordingly, for any

     such funds not yet paid or received by Larweth, Magellan requests they be paid into the Court

     registry until such time as it is determined who should lawfully be the recipient of these funds. 7

     See, e.g., Enerplus Res. (USA) Corp. v. Wilkinson, No. 1:16-cv-103, 2016 WL 87378669, at




     obligations and wind down his business” and render “services necessary to fulfill his current
     contractual obligations “ (Doc. 145 at 14, 18)(emphasis added). Larweth was not entitled to
     keep the contracts in place where he had no ongoing service obligations and merely continued
     to receive millions of dollars based on services he provided in violation of his restrictive
     covenants at the outset of the contracts (and prior to the Preliminary Injunction). While
     Magellan has not had the benefit of discovery on these actions by Larweth (since they occurred
     post-discovery and following the entry of the Preliminary Injunction), Magellan asserts that
     such actions, if true, are a violation of the Court’s Preliminary Injunction Order and would ask
     the Court to order Larweth to show cause why this is not the case.
     7
       In its Order granting the Preliminary Injunction, the Court left open the possibility of Larweth
     not retaining the profits from such transactions. See Doc. 145 at 14 n.2 (“At this stage of the
     proceedings, the Court makes no findings as to whether Larweth should be allowed to retain
     the profits from such transactions. Such an analysis involves economic damages, which are not
     appropriately addressed by a preliminary injunction.”).




                                                     14
     4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 15 of 19 PageID 7837




     *5 (D.N.D. Aug 30, 2016) (granting preliminary injunction and ordering defendant’s attorney

     to transfer money, which appeared to have been mistakenly paid by plaintiff to defendant

     pursuant to settlement agreement, to court for deposit into registry of court pending final

     resolution of matter).

     VI.      The Permanent Injunction Should Continue Through and Including July 31,
              2022, Due to Larweth’s Disregard For And Continued Non-Compliance With The
              Restrictive Covenants.

              Larweth’s “blatant violations” (Doc 145 at 13) of and continued non-compliance with

     the restrictive covenants—which this Court has already found to be reasonable—wholly

     undermined the entire purpose of the restrictions to which he agreed in the first place. Pursuant

     to the equitable principles of tolling, Larweth’s actions warrant an extension of the restrictive

     covenants until July 31, 2022—three years from the date of the Preliminary Injunction. Various

     courts applying Connecticut law have issued injunctive orders that equitably extended the

     duration of a restrictive covenant as remedy for breach of the restrictive covenant—even absent

     a tolling provision within the restrictive covenant. 8 See, e.g., United Rentals, Inc. v. Frey, No.

     3:10cv1628 (HBF), 2011 WL 693013, at *10 (D. Conn. Feb. 18, 2011); Elizabeth Grady Face

     First, Inc. v. Escavich, 321 F. Supp. 2d 420, 428 (D. Conn. 2004); Edge Tech. Servs., Inc. v.

     Worley, No. CV054008278, 2005 WL 1971109, at *9 (Conn. Super. Ct. July 5, 2005).

              Likewise, various other states (including Florida) permit the term of a restrictive

     covenant to be extended as a form of equitable relief for breach of the restrictive covenant

     without a tolling provision in the restrictive covenant. See, e.g., Overholt Crop Ins. Serv. Co.


     8
          The Employment Agreement containing Larweth’s restrictive covenants is silent as to
     tolling.




                                                     15
     4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 16 of 19 PageID 7838




     v. Travis, 941 F.2d 1361, 1371–72 (8th Cir. 1991) (applying Minnesota law to hold district

     court did not err in extending injunction beyond noncompetition agreement's two-year

     restrictive period because appellant's actions and resulting litigation did not allow respondent

     to receive benefit of restrictive covenant); Sunbelt Rentals, Inc. v. Dirienzo, 487 F. Supp. 2d

     1361, 1363 (S.D. Fla. 2007) (holding that under Florida law, “the equitable nature of

     preliminary injunctions and the Supreme Court of Florida's decision in Capelouto permit, but

     do not require, a court to equitably extend a preliminary injunction to run from the time of

     entry of the preliminary injunction”); Pro Edge L.P. v. Gue, 411 F. Supp. 2d 1080, 1092 (N.D.

     Iowa 2006) (denying request in part to modify preliminary injunction enjoining former

     employee from violating non-competition provisions of employment agreement, which

     precluded competition until resolution of the case, rather than one-year after his termination

     from the company, but modifying injunction to reflect expiration date of one year from date

     defendant admitted he quit performing competing services); Presto-X-Company v. Ewing, 442

     N.W.2d 85, 90 (Iowa 1989) (court’s equitable powers permitted extension of restrictive

     covenant for one year from date of opinion to: (1) ensure integrity of judicial process because

     holding otherwise would encourage defendants in similar cases to delay litigation by

     expending maximum amount of restraint period; (2) protect effectiveness of restrictive

     covenants; and (3) give employer chance to regain its customers lost due to employee's

     violation); Capelouto v. Orkin Exterminating Co. of Fla., 183 So. 2d 532, 534–35 (Fla. 1966)

     (finding no abuse of discretion where court enjoined employee’s competition and ordered two-

     year injunctive period to commence one and a half months after court order rather than on date

     of order or on date employee terminated employment).




                                                   16
     4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 17 of 19 PageID 7839




              Larweth completely ignored his restrictive covenants for more than half of the

     restrictive period. It was not until this Court entered its Preliminary Injunction Order that

     Magellan began to get the benefit of the agreement for which it bargained. However, even

     under the Preliminary Injunction, Larweth has been able to continue with certain business in

     the prohibited field and earn considerable money. All of Larweth’s actions point to calculated

     decisions and actions on his part that violating the restrictive covenants will be and have been

     more lucrative and beneficial to him, despite the Court’s Preliminary Injunction.           See

     Transcript of Preliminary Injunction Hearing, May 28-29, 2019, Vol. 1 at 106:23-108:18

     (Larweth’s statement to George Petrovas that there was “a shitload of dollars [to be made] in

     rebates” and that Larweth could “make 5 or $10 million pretty quickly, more than enough to

     pay any legal fees” if he left and competed with Magellan in pharmacy rebates). Larweth

     should not be allowed, at the end of this case, to be in a more advantageous position than when

     he left Magellan and breached his restrictive covenants. This Court should therefore equitably

     extend the restrictive period until July 31, 2022, to allow for what was intended in the bargain

     between the Parties.

                                             CONCLUSION

              For the reasons stated herein, Magellan respectfully requests that this Court grant the

     instant Motion and enter a permanent injunction immediately barring Larweth, his agents,

     Anton Rx, Anton Health, Polestar, and any entities through which he does business or in the

     future may do business, from (1) engaging, directly or indirectly, without exception, in the

     provision of pharmaceutical rebate management services, and (2) directly or indirectly

     soliciting any customer of Magellan—as defined by the Magellan Employment Agreement—




                                                    17
     4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 18 of 19 PageID 7840




     for purposes of providing pharmaceutical rebate management services, and that such

     permanent injunction be extended under equitable principles of tolling through and including

     July 31, 2022. Magellan also requests that Larweth terminate all existing unlawful contracts in

     the pharmacy rebate business, and pay into the Court registry any funds owed to him or his

     entities but not yet received. Magellan further seeks Larweth to provide written confirmation

     of his compliance with the requirements as imposed by the Court. Finally, Magellan requests

     that the Court release the $10 million bond Magellan posted following entry of the Preliminary

     Injunction (Doc. 150).

              Dated: January 22, 2020

                                                  Respectfully submitted,


                                                  /s/Joyce Ackerbaum Cox
                                                  Joyce Ackerbaum Cox, Esq.
                                                  Florida Bar No. 0090451
                                                  E-Mail: jacox@bakerlaw.com
                                                  Patrick M. Muldowney, Esq.
                                                  Florida Bar No. 0978396
                                                  E-Mail: pmuldowney@bakerlaw.com
                                                  Mary Caroline Cravatta, Esq.
                                                  Florida Bar No. 125712
                                                  E-mail: mcravatta@bakerlaw.com
                                                  BAKER & HOSTETLER LLP
                                                  200 South Orange Avenue, Suite 2300
                                                  Post Office Box 112
                                                  Orlando, Florida 32802-0112
                                                  Telephone: (407) 649-4000
                                                  Facsimile: (407) 841-0168

                                                  Counsel for Defendant/Counter-Plaintiff




                                                   18
     4841-4017-1698.1
Case 6:18-cv-00823-CEM-DCI Document 188 Filed 01/22/20 Page 19 of 19 PageID 7841




                                    CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on this 22nd day of January 2020, a true and correct copy

     of the foregoing has been served via ECF to all counsel of record on this action:

              Christopher S. Prater, Esq.
              cprater@pollardllc.com
              Jonathan Pollard, Esq.
              jpollard@pollardllc.com
              POLLARD PLLC
              401 E. Las Olas Blvd., Ste. #1400
              Fort Lauderdale, FL 33301



                                                  /s/ Joyce Ackerbaum Cox
                                                  Joyce Ackerbaum Cox




                                                   19
     4841-4017-1698.1
